DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Status of Application
Claim(s) 1-13 is/are pending.
Claim(s) 9-13 is/are withdrawn from consideration.
Claim(s) 1 and 8 is/are currently amended.
	The action is NON-FINAL. 
Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 5/23/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4 and 6 under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: (i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), as understood, the Remarks rely on amendments. (Remarks of 5/23/2022 at 7). This is persuasive. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: (i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of: (ii) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”), the rejection is WITHDRAWN in view of the discussion above.  
III. With respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: (i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of: (ii) Linares-Solano, et al., NaOH and KOH for Preparing Activated Carbons Used in Energy and Environmental Applications, International Journal of Energy, Environment and Economics 2012; 20(4): 59-91 (hereinafter “LS at __”), the rejection is WITHDRAWN in view of the discussion above.  
IV. With respect to the rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over 	Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:  (i) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”), the rejection is WITHDRAWN in view of the discussion above.  



Specification
I. Failing to provide proper antecedent basis for claimed subject matter. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 and Claim 8 have been amended to recite inter alia “the vegetable material contains 13% or more and 35% or less of silicon.” The Remarks point to paragraph [0015] in the Specification as filed as supporting this language. (Remarks of 5/23/2022 at 5, 7). However, and as the Remarks even quote, this passage states “[i]f the amount of silicic acid is too great, the amount of graphene to be obtained decreases.” Silicic acid (H4SiO4) is not the same as silicon (Si). The former is a compound/acid, whereas the latter is an element.
This issue was discussed in the interview and is memorialized in the interview summary. As discussed then and memorialized there, the “the vegetable material contains 13% or more and 35% or less of silicon” is present in withdrawn Claim 9, i.e. this language is part of the disclosure, however – as understood - it is only present in the claims. 37 CFR 1.75(d)(1) requires “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”. 37 CFR 1.75(d)(1) (emphasis added). The objection to the specification is because the language added to Claims 1 and 8 (and present in withdrawn Claim 9) is not in the disclosure. An amendment to the disclosure to recite “the vegetable material contains 13% or more and 35% or less of silicon” would obviate the rejection. 

Claim Rejections - 35 USC § 103
I. Claim(s) 1, 2, 3, 4 and 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and
(ii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”).  

	With respect to Claim 1, this claim requires “pretreating comprising pulverizing a vegetable material to obtain a carbon source.” Wang teaches grinding/milling dried rice husks, interpreted as pulverizing a vegetable material to obtain a carbon source. (Wang at 480, col. 1 – “The dried rice husks were mechanically grounded into powders by commercial coffee milling machine…”). 
	Claim 1 further requires “carbonizing the carbon source to obtain a carbide.”  Wang refers to a microwave plasma irradiation (MPI) technique to synthesize graphene. (Wang at 480, col. 1 – “Here we demonstrate that rick husk (RH), a residue from paddy and usually regarded as waste, can be used without any purification to synthesize g-CNTs using one-step microwave plasma irradiation (MPI) technique under the H2 and Ar flow.”). Wang goes on to refer to the product of this treatment as a “biochar” containing silicon and trace metallic elements.  (Wang at 481, col. 2 – “The biochar was characterized by energy dispersive X-ray spectroscopy with carbon, oxide, silicon, and some trace metallic elements.”). Wang would not appear to use the word “carbide.” However, as Wang is uses a plasma process operating at a temperature of 640 °C (Wang at 480, co. 2), and as the Specification teaches that this process/temperature creates the carbonized products/carbides (S. 4: [0054]-[0055]), it is expected that the biochar of Wang contains carbides. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). 
	Claim 1 further requires “purifying comprising removing an impurity from the carbide to obtain the graphene.” To the extent Wang may not teach the purification of the carbide, this difference does not impart patentability. Muramatsu teaches a similar process of making graphene from rice husks. (Muramatsu at 2770, col. 1). Muramatsu treats the “rice husk ash” with KOH. Id. This removes silica. Id. (“The weight loss is attributed to the removal silica impurity in the RHA, as well as the removal of disordered carbon, caused by KOH reaction.”). See also (Muramatsu at 2768, col. 1 – “X-ray diffraction patterns ( Figure 3 (a)) supported the effective removal of silica impurities in RHA, following the disappearance of the silica peak around 23° after chemical activation.”). The combination reflects application of known techniques to achieve predictable results (silica/impurity removal). MPEP 2143, KSR. Note also the inherent motivation to purify something and make a cleaner product. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (emphasis added). Note also that any differences between the claims and the references are understood as semantic. Chars/ash contain graphene in each reference. Muramatsu teaches removing the silica from chars/ash. 
	Claim 1 further requires “the carbonizing comprises supplying an inert gas into a chamber and heating the carbon source in the chamber in a plasma atmosphere.” An inert (argon) is supplied, and heating in a plasma is taught. (Wang at 480, col. 1). 
	Claim 1 further requires “the vegetable material contains 13% or more and 35% or less of silicon.” Wang teaches rice husks. (Wang passim). As discussed above Wang teaches that the carbonized product contains silicon, which strongly suggests that the raw material (rice husks) contains silicon. (Wang at 481, col. 2). Wang does not explicitly state that the rice husk contains the silicon levels, as newly claimed. This difference does not impart patentability. Janghorban teaches hulls/husks with ~17% silica. (Janghorban at 8, col. 1). Janghorban is offered to show the inherency of silicon content in rice husks. Alternatively or additionally, substitution of one agricultural biproduct/waste product (i.e. the rice husks of Wang) for another (i.e. the rice husks of Janghorban) is an obvious expedient. It reflects substitution of known elements to achieve predictable results. MPEP 2143. 
	As to Claim 2, the temperature is taught. (Wang at 480, co. 2).
	As to Claim 3, firing/annealing with the impurity removing substance (KOH) is taught. (Muramatsu at 2770, col. 1). 
	As to Claim 4, filtering and washing is taught. Id.
	As to Claim 6, surrounding with carbon is taught. (Muramatsu 2770, col. 1). 


II. Claim 7 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of:
(ii) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”), and
(iii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”).   

	The discussion accompanying “Rejection I” above is incorporated herein by reference.
	As to Claim 7, annealing at 1123 K (= 850 C) is taught.  To the extent this is insufficient to address the claim, Presser teaches that thermal decomposition “is another route to transform carbides into carbon.” (Presser at 820, col. 2). This occurs at temperatures that read on the claimed range. (Presser at 821, col. 1). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143. 


III. Claim 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of:
	(ii) Linares-Solano, et al., NaOH and KOH for Preparing Activated Carbons Used in Energy and Environmental Applications, International Journal of Energy, Environment and Economics 2012; 20(4): 59-91 (hereinafter “LS at __”), and 
(iii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”).  
 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. 
	As to Claim 5, KOH is taught. (Muramatsu 2770, col. 1; passim). To the extent this insufficient to address the claimed Markush group, one of ordinary skill would understand substitution of at least sodium hydroxide to be an obvious expedient. LS teaches “Although KOH and NaOH can be used interchangeably in a large number of applications, NaOH is preferred by the industry because of its lower cost.” (LS at 60). Substitution of equivalents is obvious. MPEP 2143. One would be motivated to do so because of its lower cost. (LS at 60). 


Allowable Subject Matter
I. Claim 8 is allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736